Order entered May 16, 2019




                                                 In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                         No. 05-18-01464-CR
                                         No. 05-18-01482-CR

                           MACKENZIE RENE CHESNEY, Appellant

                                                   V.

                                THE STATE OF TEXAS, Appellee

                       On Appeal from the 401st Judicial District Court
                                    Collin County, Texas
                   Trial Court Cause Nos. 401-81645-2017 & 401-81646-2017

                                               ORDER
        The reporter’s record, requested December 5, 2018, was due March 14, 2019. By

postcard dated March 18, 2019, we notified court reporter Kimberly Tinsley that the reporter’s

record was past due and directed her to file, by April 17, 2019, the reporter’s record or written

verification that no hearings were recorded. To date, the reporter’s record has not been filed, and

we have had no communication from Ms. Tinsley.

        We ORDER court reporter Kimberly Tinsley to file the reporter’s record in these appeals

WITHIN TWENTY DAYS OF THE DATE OF THIS ORDER. We caution Ms. Tinsley that

the failure to do so will result in the Court taking whatever remedies it has available, including

ordering that she not sit until the reporter’s record is filed.
       We DIRECT the Clerk to send copies of this order to the Honorable Mark Rusch,

Presiding Judge, 401st Judicial District Court; Kimberly Tinsley, court reporter, 401st Judicial

District Court; and to counsel for all parties.



                                                   /s/     ROBERT D. BURNS, III
                                                           CHIEF JUSTICE